Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the Request for Continued Examination as filed on 12 OCT 2020, as well as the subsequently filed claims received on 17 NOV 2020, as well as the Examiner initiated interview(s) held between 3 FEB 2021 and 11 FEB 2021. 
In the claims as filed on 17 NOV 2020, claims 1-7, 9-20, 22-32 were pending, with amendments to claims 1, 9, 14, 22. Claims 8, 21 are canceled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Kabakoff (Reg. 51,276) on 11 FEB 2021.

The application has been amended as follows: 

(Currently Amended) 	 A system configured to manage incentive campaigns and automatically approve requests for incentives received from consumers or their proxy based on parameters defined by an incentive provider, the system comprising:
one or more physical processors; and
a storage device configured to store one or more computer program instructions that, when executed by the one or more physical processors, configure the computer system to:
(a)   receive, from an incentive provider, campaign parameters defining 
(b)   initiate a campaign based on the campaign parameters, wherein the campaign relates to the one or more possible transactions and the campaign parameters define available incentives for the one or more possible transactions;
(c)   electronically store incentive request information comprising, for each of a plurality of individual incentive requests received, an indication of a desired incentive amount requested and whether the incentive request was approved;
(d)   automatically determine, after the campaign has been initiated, one or more suggested modifications to the campaign parameters by applying a machine learning algorithm to the stored incentive request information and the campaign target parameter, wherein the one or more suggested modifications to the campaign parameters are determined to optimize at least one of a number or amount of incentives granted during the campaign;  
(e)   cause a message to be provided to the incentive provider via a user interface, the message comprising at least an indication of the one or more suggested modifications to the campaign parameters;
(f)   receive, from the incentive provider, a request to modify one or more campaign parameters after the campaign has been initiated based on the one or more suggested modifications;
(g)   modify the one or more campaign parameters responsive to the request to 
(h)   receive, from a consumer or their proxy, a request for a desired incentive amount related to at least one of the one or more possible transactions after the one or more campaign parameters have been modified;
(i)   determine whether the desired incentive amount requested by the consumer or their proxy satisfies one or more rules associated with the one or more campaign parameters; 
(j)   automatically approve the request for the desired incentive amount responsive to a determination that the desired incentive amount requested by the consumer or their proxy satisfies the one or more rules; 
(k)   update the stored incentive request information by electronically storing an indication of the desired incentive amount requested by the customer or their proxy and whether the received request from the customer or their proxy was approved; and 
(l)   automatically determine a second one or more suggested modifications to the campaign parameters by applying the machine learning algorithm to the updated stored incentive request information and the campaign target parameter, wherein the second one or more suggested modifications to the campaign parameters are determined to optimize an amount of incentives granted during the campaign, based on a determined amount of available surplus, after the stored incentive request information has been updated based on the received request from the consumer or their proxy.

(Previously Presented)  The system of claim 1, wherein the incentive provider 

(Previously Presented)  The system of claim 1, wherein to automatically approve the request for the desired incentive amount, the computer system is configured to:
cause a notification to be provided to at least one of the consumer and their proxy indicating that at least a portion of the request for the desired incentive amount is approved without further input from the incentive provider.

(Original)  The system of claim 1, wherein the request is automatically approved based further on an incentive budget associated with the campaign and/or an expiration date associated with the campaign.

(Previously Presented)  The system of claim 1, wherein the one or more modified campaign parameters include a modified incentive cap, and responsive to a determination that the desired incentive amount exceeds the modified incentive cap, the computer system is further configured to:
automatically deny the request for the desired incentive amount.

(Previously Presented)  The system of claim 1, wherein responsive to a determination that the desired incentive amount does not satisfy the one or more rules associated with the one or more campaign parameters, the computer system is further configured to:
determine a counteroffer incentive amount, wherein the counteroffer incentive amount 
cause a notification to be provided to at least one of the consumer and their proxy indicating at least the determined counteroffer incentive amount.

(Original)  The system of claim 1, wherein the computer system is further configured to:
obtain an indication of a projected incentive spend for the campaign;
determine an actual incentive spend based at least on one or more approved requests for incentives, the one or more approved requests for incentives including at least the approved request for the desired incentive amount; and
generate a visualization to be provided via a graphical user interface, the visualization including an indication of the projected incentive spend and the actual incentive spend.

(Canceled)

(Previously Presented)  The system of claim 1, wherein the machine learning algorithm comprises an unsupervised goal-based machine learning algorithm, and the computer system is configured to:
identify the one or more suggested modifications to the campaign parameters using the unsupervised goal-based machine learning algorithm applied to at least the incentive request information and the campaign target parameter.

(Previously Presented)  The system of claim 1, wherein the computer system is further 
automatically modify at least one campaign parameter based on the one or more suggested modifications without further input from the incentive provider.

(Previously Presented)  The system of claim 1, wherein the one or more suggested modifications include a suggestion to move available funds for incentives associated with the campaign to another campaign.

(Previously Presented)  The system of claim 1, wherein the one or more suggested modifications include a suggestion to modify an expiration date associated with the campaign.

(Previously Presented)  The system of claim 1, wherein the computer system is further configured to:
receive, from a first consumer or their proxy other than the consumer, a first request for a first desired incentive amount related to at least one of the one or more possible transactions; 
automatically deny the first request for the first desired incentive amount responsive to a determination that the first desired incentive amount exceeds an incentive cap;
responsive to the modification of the one or more campaign parameters, determine whether the first desired incentive amount exceeds a modified incentive cap;
generate a second message, the second message comprising a notification to be provided to the first consumer responsive to a determination that the first desired incentive amount does not exceed the modified incentive cap; and


(Currently Amended)  A computer-implemented method of managing incentive campaigns and automatically approving requests for incentives received from consumers or their proxy based on parameters defined by an incentive provider, the method being implemented on a computer system having one or more physical processors and a storage device configured to store one or more computer program instructions that, when executed by the one or more physical processors, configure the computer system to perform the method, the method comprising:
(a)	receiving, by the computer system from an incentive provider, campaign parameters defining incentives that may be made available for one or more possible transactions, wherein the campaign parameters include at least a campaign target parameter, the campaign target parameter comprising an indication of at least one of a sales target, volume goal, or other campaign target;
(b) 	initiating, by the computer system, a campaign based on the campaign parameters, wherein the campaign relates to the one or more possible transactions and the campaign parameters define available incentives for the one or more possible transactions;
(c)	electronically storing, by the computer system, incentive request information comprising, for each of a plurality of individual incentive requests received, an indication of a desired incentive amount requested and whether the incentive request was approved;
(d) 	automatically determining, by the computer system, after the campaign has been initiated, one or more suggested modifications to the campaign parameters by applying a machine learning algorithm to the stored incentive request information and the campaign wherein the one or more suggested modifications to the campaign parameters are determined to optimize at least one of a number or amount of incentives granted during the campaign;  
(e) 	causing, by the computer system, a message to be provided to the incentive provider via a user interface, the message comprising at least an indication of the one or more suggested modifications to the campaign parameters;
(f) 	receiving, by the computer system from the incentive provider, a request to modify one or more campaign parameters after the campaign has been initiated based on the one or more suggested modifications;
(g) 	modifying, by the computer system, the one or more campaign parameters responsive to the request to modify the one or more campaign parameters;
(h) 	receiving, by the computer system from a consumer or their proxy, a request for a desired incentive amount related to at least one of the one or more possible transactions after the one or more campaign parameters have been modified;
(i) 	determining, by the computer system, whether the desired incentive amount requested by the consumer or their proxy satisfies one or more rules associated with the one or more campaign parameters;  
(j) 	automatically approving, by the computer system, the request for the desired incentive amount responsive to a determination that the desired incentive amount requested by the consumer or their proxy satisfies the one or more rules;  
(k)   updating, by the computer system, the stored incentive request information by electronically storing an indication of the desired incentive amount requested by the customer or their proxy and whether the received request from the customer or their proxy was 
(l)   automatically determining, by the computer system, a second one or more suggested modifications to the campaign parameters by applying the machine learning algorithm to the updated stored incentive request information and the campaign target parameter, wherein the second one or more suggested modifications to the campaign parameters are determined to optimize an amount of incentives granted during the campaign, based on a determined amount of available surplus, after the stored incentive request information has been updated based on the received request from the consumer or their proxy.

(Previously Presented)  The method of claim 14, wherein the incentive provider comprises an original equipment manufacturer, and wherein the consumer or their proxy comprises a representative of a retailer through which one or more items are to be purchased.

(Previously Presented)  The method of claim 14, wherein automatically approving the request for the desired incentive amount comprises:
causing, by the computer system, a notification to be provided to at least one of the consumer and their proxy indicating that at least a portion of the request for the desired incentive amount is approved without further input from the incentive provider.

(Original)  The method of claim 14, wherein the request is automatically approved based further on an incentive budget associated with the campaign and/or an expiration date associated with the campaign.

(Previously Presented)  The method of claim 14, wherein the one or more modified campaign parameters include a modified incentive cap, and responsive to a determination that the desired incentive amount exceeds the modified incentive cap, the method further comprises:
automatically denying, by the computer system, the request for the desired incentive amount.

(Previously Presented)  The method of claim 14, wherein responsive to a determination that the desired incentive amount does not satisfy the one or more rules associated with the one or more campaign parameters, the method further comprises:
determining, by the computer system, a counteroffer incentive amount, wherein the counteroffer incentive amount is less than the desired incentive amount; and
causing, by the computer system, a notification to be provided to at least one of the consumer and their proxy indicating at least the determined counteroffer incentive amount.

(Original)  The method of claim 14, the method further comprising:
obtaining, by the computer system, an indication of a projected incentive spend for the campaign;
determining, by the computer system, an actual incentive spend based at least on one or more approved requests for incentives, the one or more approved requests for incentives including at least the approved request for the desired incentive amount; and


(Canceled)

(Previously Presented)  The method of claim 14, wherein the machine learning algorithm comprises an unsupervised goal-based machine learning algorithm, and the method further comprises:
identifying, by the computer system, the one or more suggested modifications to the campaign parameters using the unsupervised goal-based machine learning algorithm applied to at least the incentive request information and the campaign target parameter.

(Previously Presented)  The method of claim 14, the method further comprising:
automatically modifying, by the computer system, at least one campaign parameter based on the one or more suggested modifications without further input from the incentive provider.

(Previously Presented)  The method of claim 14, wherein the one or more suggested modifications include a suggestion to move available funds for incentives associated with the campaign to another campaign.

(Previously Presented)  The method of claim 14, wherein the one or more suggested modifications include a suggestion to modify an expiration date associated with the campaign.

(Previously Presented)  The method of claim 14, the method further comprising:
receiving, by the computer system from a first consumer or their proxy other than the consumer, a first request for a first desired incentive amount related to at least one of the one or more possible transactions; 
automatically denying, by the computer system, the first request for the first desired incentive amount responsive to a determination that the first desired incentive amount exceeds an incentive cap;
responsive to modifying the one or more campaign parameters, determining, by the computer system, whether the first desired incentive amount exceeds a modified incentive cap;
generating, by the computer system, a second message, the second message comprising a notification to be provided to the first consumer responsive to a determination that the first desired incentive amount does not exceed the modified incentive cap; and
transmitting, by the computer system, the second message to the first consumer.

(Previously Presented)  The system of claim 1, wherein the computer system is further configured to:
generate a visualization of a projected impact of the one or more suggested modifications to the campaign parameters, the visualization including an indication of a projected incentive spend based on an incentive cap specified by the campaign parameters and 

(Previously Presented)  The method of claim 14, the method further comprising:
generating, by the computer system, a visualization of a projected impact of the one or more suggested modifications to the campaign parameters, the visualization including an indication of a projected incentive spend based on an incentive cap specified by the campaign parameters and an indication of a projected incentive spend based on a suggested modification to the incentive cap, wherein the message is provided to the incentive provider via a graphical user interface with the visualization of the projected impact of the one or more suggested modifications.

(Previously Presented)  The system of claim 1, wherein the request for a desired incentive amount received from the consumer or their proxy includes information from the consumer or their proxy responsive to one or more questions from the incentive provider.

(Previously Presented)  The system of claim 29, wherein the computer system is further configured to determine whether the consumer qualifies for one or more specific incentives during the campaign based on the information from the consumer or their proxy responsive to the one or more questions from the incentive provider.

(Previously Presented)  The method of claim 14, wherein the request for a desired incentive amount received from the consumer or their proxy further includes information from the consumer or their proxy responsive to one or more questions from the incentive provider.

(Previously Presented)  The method of claim 31, further comprising determining whether the consumer qualifies for one or more specific incentives during the campaign based on the information from the consumer or their proxy responsive to the one or more questions from the incentive provider.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-20, 22-32 are allowed. 
With regard to the rejection under 35 USC §101, Examiner finds the current amendments as entered have overcome the rejection. In particular, Examiner notes that the use of the machine learning algorithms to execute specific functions as shown in the claims recite a practical application of the use of computing technology to the abstract idea(s) previously identified. Examiner further notes that the most recent amendments clearly tie the use of the machine learning algorithms to the modifications to the campaign, and further, the amended limitations as a whole of the second iteration of the MLA build upon the initial calculations as claimed, thereby further quantifying and codifying the “learning” aspect of the algorithms as shown. Examiner also notes that the “determination of available surplus” as a part of the MLA application persuasively ties this second modification to the learned results of the first modification. The rejection is withdrawn. 
With regard to the prior art rejections, Examiner finds that the multiple amendments and remarks therein have been found persuasive, and as such the rejection is withdrawn. Examiner notes the most appropriate prior art references include Murphy (20100153198) and Cotton et al (US 20180218420). Murphy as cited discloses and a given incentive request as handled by the claimed invention, as well as the specific consideration of the possibility of an available or unavailable amount of a surplus as determined by the machine learning algorithm when making the second modification to the campaign. Examiner finds an improvement to the multiple functions of the campaign management in the specific combination as claimed in that it allows for further granularity and automated campaign management opportunities for an incentive provider on a wide range of scales. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached on (469)295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/                Primary Examiner, Art Unit 3622